Case: 14-40575      Document: 00512944411         Page: 1    Date Filed: 02/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-40575
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        February 23, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

SANTIAGO JONGUITUD-OVIEDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:14-CR-51


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Santiago Jonguitud-Oviedo pleaded guilty to being found unlawfully
present in the United States following removal; he received a within-guidelines
sentence of 46 months of imprisonment.
       The parties agree that, because Jonguitud-Oviedo was sentenced to
deferred adjudication for a prior aggravated assault with a deadly weapon
conviction, he was not convicted of an aggravated felony and, thus, the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40575   Document: 00512944411     Page: 2   Date Filed: 02/23/2015


                                No. 14-40575

judgment improperly reflects that he was convicted and sentenced under
8 U.S.C. § 1326(b)(2). See United States v. Mondragon-Santiago, 564 F.3d 357,
368 (5th Cir. 2009). Because Jonguitud-Oviedo’s offense was a § 1326(b)(1)
violation rather than a § 1326(b)(2) violation, we REMAND for the limited
purpose of reforming the judgment to reflect the proper statute of conviction.
See 28 U.S.C. § 2106. In all other respects, the judgment is AFFIRMED.




                                      2